[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-14034                ELEVENTH CIRCUIT
                                                           FEBRUARY 26, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                    D. C. Docket No. 07-20058-TP-KMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LOUIS MALAVE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 26, 2010)

Before EDMONDSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     Louis Malave appeals his 14-month Guidelines sentence following his
supervised release revocation hearing. Although Malave admits that he violated

the conditions of his supervised release, he contends on appeal that his sentence is

unreasonable. Malave argues that the district court failed to properly consider the

factors set forth in 18 U.S.C. § 3553(a), as well as other mitigating circumstances,

in determining his sentence. He contends that extenuating circumstances

surrounding his rehabilitation from drug abuse, as well as health issues related to

his depression and insomnia, were extenuating circumstances that should have

factored into the sentencing equation. He further maintains that the district court

disregarded evidence that he had the benefit of family support, a new job, and that

he recently became more significantly involved in the life of his daughter.

      We review the district court’s ultimate sentence imposed upon revocation of

supervised release for reasonableness. United States v. Sweeting, 437 F.3d 1105,

1106–07 (11th Cir. 2006) (per curiam). A final sentence may be procedurally or

substantively unreasonable. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586,

597 (2007). A sentence is procedurally unreasonable if the district court

improperly calculated the Guidelines imprisonment range, treated the Guidelines as

mandatory, failed to consider the appropriate statutory factors, based the sentence

on clearly erroneous facts, or failed to adequately explain its reasoning. Id. If the

district court made no procedural errors, then the substantive reasonableness of the



                                           2
sentence is reviewed to determine whether the sentence is supported by the §

3553(a) factors. Id. at 56, 128 S. Ct. at 600. A district court is not required to state

that it has explicitly considered each of the § 3553(a) factors or to discuss each

factor. United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007). The district

court “should set forth enough to satisfy the appellate court that he has considered

the parties’ arguments and has a reasoned basis for exercising his own legal

decision-making authority.” Rita v. United States, 551 U.S. 338, 356, 127 S. Ct.

2456, 2468.

      Malave has not established that his sentence is unreasonable. After Malave

admitted that he violated his supervised release, the district court accurately

calculated the Guidelines range, made no procedural errors in the process, and

sentenced Malave within that range. “[W]hen the district court imposes a sentence

within the advisory Guidelines range, we ordinarily will expect that choice to be a

reasonable one.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per

curiam). Despite the district court’s failure to explicitly articulate that it had

considered the § 3553(a) factors, the district court did discuss Malave’s prior

criminal history and expressed concern over the speed with which Malave had

regressed. Since posting bond, Malave had tested positive again for a controlled

substance. Further, the Court noted that it had “carefully considered the statements



                                            3
of all parties and the information in the violation report.”

      We are satisfied that the district court, therefore, correctly applied the

Guidelines and adequately considered the sentencing factors in imposing a within-

Guidelines sentence. Thereby finding his sentence to be procedurally and

substantively reasonable, we affirm Malave’s sentence.

      AFFIRMED.




                                           4